                                                                                                                       FILE
AO 106 (Rev. 04/10) Application for a Search warrant                                                           U.S. DISTRICT COURT
                                                                                                            MI
                                                                                                            MIDDLE DIST'RIC'T Of MhM


                                      UNITED STATES DISTRICT COURT                                                   ~,qM
                                                                                                                              030
                                                                     for the
                                                          Middle District of Tennessee

             In the Matter of the Search of                            )                                             DEPUTY CLERK
         (Briefly describe the property to be searched
          or identify the person by name and address)                  )        Case No. 20-MJ-
  Une cellular telephone utilizing cellular telephone number           )
615-924-7930, which is believed to be possessed by WAYNE               )
 SMITHSON at his residence, 209 Kimela Drive, Woodbury,                )
      Tennessee, in the Middle District of Tennessee.

                                            APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property) to be searched and give its location):

  See Attachment A

located in the               Middle                District of          Tennessee            , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               M(evidence of a crime;
                N( contraband, fruits of crime, or other items illegally possessed;
                I(propeity designed for use, intended for use, or used in committing a crime;
                173 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of-
            Code Section                                                        Offense Description
             18 U.S.C. 2422(b)                                                    Attempted Enticement of a Minor

            18 U.S.C. 2251                                                        Attempted Production of Child Pornography
          The application is based on these facts:
        See Attachment C

          0 Continued on the attached sheet.
          0 Delayed notice of         days (give exact ending date if more than 30 days:                                    ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set for           ached sheet,




                                                                                    L
                                                                                              plicant's signature

                                                                                          ecial Agent Bradley J. Smith
                                                                                           'Printed name and title

Sworn to before me and signed in my presence.

Date:           03/03/2020
                                                                                             Adge's signature
                                                                                                            ~~P
City and state: Nashville, Tennessee                                        United States Magistrate Judge A44tair                ~em
                                                                                           Printed name and title

           Case 3:20-mj-01026 Document 1-1 Filed 03/03/20 Page 1 of 18 PageID #: 5
                                       Attachment A

                         Descriptions of Items to Be Searched

One cellular telephone utilizing cellular telephone number 615-924-7930, which is believed to be
possessed by WAYNE SMITHSON ("Suspect") at his residence, 209 Kimela Drive, Woodbury,
Tennessee, in the Middle District of Tennessee.

This warrant authorizes the forensic examination of the SUJECT DEVICE for the purpose of
identifying the electronically stored information described in Attachment B.




    Case 3:20-mj-01026 Document 1-1 Filed 03/03/20 Page 2 of 18 PageID #: 6
                                                                                                   M
                                                                                                   IWAI-W
                                          Attachment B

                                       Items to Be Seized
Materials that constitute evidence of the commission of criminal offenses, or contraband, the fruits
of crimes, or property designed or intended for use or which is or has been used as the means of
committing criminal offenses, namely violations of 18 U.S.C. §§ 2251, 2252A, 2422(b), and 1470,
including but not limited to the following:

 1.      Any records or other items, including electronic correspondence, pertaining to the
         transmission, distribution, receipt, solicitation, advertising, or possession of child
         pornography as defined in 18 U.S.C. § 2256(8); visual depictions of minors engaged in
         sexually explicit conduct as defined in 18 U.S.C. § 2256(2); child erotica; a sexual interest
         in children; enticement of a minor; or sexual activity involving children.

 2.      Any records or other items pertaining to any minor depicted engaging in sexually explicit
         conduct.

 3.      _Correspondence, "trophies," grooming aids, and/or other items demonstrating an interest
         in the exploitation of children.

  4.     Any visual depictions of minors.

         Items containing or displaying passwords, access codes, user names, or other identifiers
         necessary to examine or operate items, software, or information seized.

  6.     Records of Internet activity, including caches, browser history and cookies, "bookmarked"
         or "favorite" web pages, search terms that the user entered into any Internet search engine,
         and records of user-typed web addresses.

  7.     Any electronic records or other items evidencing possession, use, ownership, or access to
         the SUBJECT DEVICE including, but not limited to, electronic sales receipts, bills for
         utilities and Internet/online access, credit card receipts, and rental agreements and other
         identification documents.

Evidence of user attribution showing who used or owned the SUBJECT DEVICE at the time the
things described in this warrant were created, edited, or deleted, such as logs, phonebooks, saved
usernames and passwords, documents, and browsing history;

This warrant authorizes a review of electronic storage media and electronically stored information
seized or copied pursuant to this warrant in order to locate evidence, fruits, and instrumentalities
described in this warrant. The review of this electronic data may be conducted by any government
personnel assisting in the investigation, who may include, in addition to law enforcement officers
and agents, attorneys for the government, attorney support staff, and technical experts. Pursuant
to this warrant, the FBI may deliver a complete copy of the seized or copied electronic data to the
custody and control of attorneys for the government and their support staff for their independent
review.



       Case 3:20-mj-01026 Document 1-1 Filed 03/03/20 Page 3 of 18 PageID #: 7
                                     Attachment C
                        Statement in Support of Search Warrant

I, Bradley Smith, being first duly sworn, do depose and state as follows:

1.      I have been a Special Agent with the Federal Bureau of Investigation ("FBI") since 2009.
        During my time as an FBI Special Agent, I have worked a wide variety of federal
        criminal matters to include white collar crime, public corruption, narcotics offences,
        violent crimes, and other matters. In the course of these duties, I have been the affiant on
        numerous federal search warrants. I currently am assigned to the FBI Memphis Division,
        Clarksville Resident Agency where my primary responsibilities are investigating cases of
        child exploitation under Title 18, United States Code, Section 2251, et seq.

2.      As part of my daily duties, I investigate criminal violations relating to child exploitation
        and child pornography including violations pertaining to the illegal production,
        distribution, receipt, and possession of child pornography, in violation of 18 U.S.C. §§
        2251, and 2252A. I have received training in the area of child pornography and child
        exploitation and have observed and reviewed numerous examples of child pornography
        (as defined in 18 U.S.C. § 2256) in all forms of media, including computer media.

 3.     I make this affidavit in support of an application under Rule 41 of the Federal Rules of
        Criminal Procedure for a search warrant authorizing the examination of property, and the
        extraction from that property of electronically stored information described in
        Attachment B. Specifically, this statement supports an application for a warrant to search
        an electronic device (the "SUBJECT DEVICE") that is a cellular telephone utilizing
        telephone number 615-924-7930, which is believed to be possessed and utilized by
        WAYNE SMITHSON ("Suspect"), whom resides at an address within the Middle
        District of Tennessee.

 4.     The purpose of this application is to seize evidence of violations of 18 U.S.C. §
        2252A(a)(5)(B), which makes it a crime to possess child pornography; violations of 18
        U.S.C. § 2252A(a)(2), which makes it a crime to distribute or receive child pornography
        in interstate commerce by computer; 18 U.S.C. § 2252A(a)(1), which makes it a crime to
        transport or ship child pornography in interstate commerce; 18 U.S.C. § 2251, which
        makes it a crime to manufacture, advertise, or request the production of child
        pornography, 18 U.S.C. § 2422(b), which makes it a crime to entice a minor to engage in
        unlawful sexual conduct, and 18 U.S.C. § 1470, which makes it a crime to transfer
        obscene material to a minor

 5.     I am familiar with the information contained in this statement based upon the
        investigation I have conducted, facts related to me by other law enforcement officers, and
        my conversations with other law enforcement officers who have engaged in numerous
        investigations involving child exploitation and child pornography.




                                                 1

      Case 3:20-mj-01026 Document 1-1 Filed 03/03/20 Page 4 of 18 PageID #: 8
                                                                                                       UAN
6.     Because this statement is being submitted for the limited purpose of securing a search
       warrant, I have not included each and every fact known to me concerning this
       investigation. I have set forth only those facts that I believe are necessary to establish
       probable cause to believe that evidence of violations of 18 U.S.C. §§ 2251, 2252A, and
       1470 are located in the SUBJECT DEVICE now stored and secured on SUBJECT
       DEVICE, which is believed to currently be in the possession of Suspect at his residence
       in the Middle District of Tennessee.

7.     As a result of the instant investigation described more fully below, there is probable
       cause to believe that evidence, contraband, fruits, and instrumentalities of violations of
       federal law, including 18 U.S.C. §§ 2251, 2252A, 2422(b), and 1470 are present and will
       be located in the SUBJECT DEVICE on Attachment A.

              Child Exploitation Crimes - Statutes and Nature of Offenders

8.     In my capacity as an investigator of criminal violations relating to child exploitation and
       child pornography, I have become familiar with the following federal statutes:

        a.      Transportation of Child Pornography, 18 U.S.C. § 2252A(a)(1), which makes it
                unlawful for someone to knowingly mail, or transport or ship using any means or
                facility of interstate or foreign commerce or in or affecting interstate or foreign
                commerce by any means, including by computer, any child pornography.

        b.      Receipt and Distribution of Child Pornography, 18 U.S.C. § 2252A(a)(2), which
                makes it unlawful for someone to knowingly receive or distribute any child
                pornography that has been mailed, or using any means or facility of interstate or
                foreign commerce shipped or transported in or affecting interstate or foreign
                commerce by any means, including by computer.

        C.      Possession of Child Pornography, 18 U.S.C. § 2252A(a)(5)(B), which makes it
                unlawful for someone to knowingly possesses any book, magazine, periodical,
                film, videotape, computer disk, or any other material that contains an image of
                child pornography that has been mailed, or shipped or transported using any
                means or facility of interstate or foreign commerce or in or affecting interstate or
                foreign commerce by any means, including by computer, or that was produced
                using materials that have been mailed, or shipped or transported in or affecting
                interstate or foreign commerce by any means.

             d. Production of Child Pornography, 18 U.S.C. § 2251(a), which makes it unlawful
                 for any person to employ, use, persuade, induce, entice, or coerce any minor to
                 engage in, or have a minor assist any other person to engage in, or transport any
                 minor in or affecting interstate or foreign commerce, with the intent that such
                 minor engage in, any sexually explicit conduct for the purpose of producing any
                 visual depiction of such conduct or for the purpose of transmitting a live visual
                 depiction of such conduct, if that person knows or has reason to know that such


                                                 2


     Case 3:20-mj-01026 Document 1-1 Filed 03/03/20 Page 5 of 18 PageID #: 9
                                                                                                       '~i
               visual depiction will be transported or transmitted using any means or facility of
               interstate or foreign commerce or in or affecting interstate or foreign commerce or
               mailed, if that visual depiction was produced or transmitted using materials that
               have been mailed, shipped, or transported in or affecting interstate or foreign
               commerce by any means, including by computer, or if such visual depiction has
               actually been transported or transmitted using any means or facility of interstate
               or foreign commerce or in or affecting interstate or foreign commerce or mailed.

         e.    Pursuant to 18 U.S.C. § 2256(8), Child Pornography is defined as "any visual
               depiction, including any photograph, film, video, picture, or computer or
               computer-generated image or picture, whether made or produced by electronic,
               mechanical, or other means, of sexually explicit conduct, where — (A) the
               production of such visual depiction involves the use of a minor -engaging in
               sexually explicit conduct; (B) such visual depiction is a digital image, computer
               image, or computer-generated image that is, or is indistinguishable from that of a
               minor engaging in sexually explicit conduct; or (C) such visual depiction has been
               created, adapted, or modified to appear that an identifiable minor is engaging in
               sexually explicit conduct."

        f.     Pursuant to 18 U.S.C. § 2256(1), the term "minor," as "any person under the age
               of eighteen years."

         g.    Transfer of Obscene Material to Minors, 18 U.S.C. § 1470, makes it a crime to
               use the mail or any facility or means of interstate or foreign commerce, knowingly
               transfers obscene matter to another individual who has not attained the age of 16
               years, knowing that such other individual has not attained the age of 16 years, or
               attempts to do so.

9.      Based upon my knowledge, experience, and training in child exploitation and child
        pornography investigations, and the training and experience of other law enforcement
        officers with whom I have had discussions, there are certain characteristics common to
        individuals involved in the collection of child pornography:

        a.     Child pornography collectors may receive sexual gratification, stimulation, and
               satisfaction from contact with children; or from fantasies they may have viewing
               children engaged in sexual activity or in sexually suggestive poses, such as in
               person, in photographs, or other visual media; or from literature describing such
               activity.

        b.     Individuals who possess, transport, receive, and/or distribute child pornography
               often collect sexually explicit materials, which may consist of electronic
               photographs and/or videos capturing or describing sexually explicit activity
               involving children. Such individuals frequently store their child pornography on
               multiple electronic, optical, and/or electromagnetic storage media, including cell
               phones. Many of these individuals also collect child erotica, which consists of


                                                3

     Case 3:20-mj-01026 Document 1-1 Filed 03/03/20 Page 6 of 18 PageID #: 10
         items that may not rise to the level of child pornography but which nonetheless
         serve a sexual purpose involving children. These individuals often use these
         materials for their own sexual arousal and gratification. Further, they may use
         these materials to lower the inhibitions of children they are attempting to seduce,
         to arouse the selected child partner, or to demonstrate the desired sexual acts.

    C.    Individuals who possess, transport, receive, and/or distribute child pornography
         often seek out like-minded individuals, either in person or on the Internet, to share
         information and trade depictions of child pornography and child erotica. The
         different Internet-based vehicles used by such individuals to communicate with
         each other include, but are not limited to, peer to peer ("P2P"), e-mail, e-mail
         groups, bulletin boards, Internet Relay Chat, newsgroups, instant messaging, and
         other similar interfaces.

    d.   Individuals who possess, transport, receive, and/or distribute child pornography
         often collect, read, copy, or maintain names, addresses (including e-mail
         addresses), phone numbers, or lists of persons who have advertised or otherwise
         made known in publications and on the Internet that they have similar sexual
         interests. These contacts are maintained as a means of personal referral,
         exchange, or commercial profit. These names may be maintained on electronic
         devices.

    e.   Most individuals who possess, transport, receive, and/or distribute child
         pornography rarely, if ever, dispose of their sexually explicit materials and may
         go to great lengths to conceal and protect from discovery, theft, and damage their
         collections of illicit materials. These individuals may also maintain their
         collections on password-protected or encrypted electronic devices.

   f.    Possessors, traders and distributors of child pornography sometimes store their
         illegal images and videos online in remote storage accounts such as DropBox or
         iCloud. Therefore, any records, documents, invoices and materials in any format
         or medium that concern online storage or other remote computer storage could
         indicate that a person at the Subject Premises is storing illegal material in an
         online storage account.

   g.    Files, logs, and records relating to P2P files can contain the names of files sent
         through the P2P service, as well as the date and time the files were transferred.
         These records can help identify the individual who transferred the child
         pornography images. Additionally, these records can provide historical
         information about the trading of child pornography by individuals at the Subject
         Premises.




                                          4


Case 3:20-mj-01026 Document 1-1 Filed 03/03/20 Page 7 of 18 PageID #: 11
                                    Relevant Definitions

10.   As part of my training, I have become familiar with the Internet, a global network of
      computers and other electronic devices that communicate with each other using various
      means, including standard telephone lines, high-speed telecommunications links (g.g„
      copper and fiber optic cable), and wireless transmissions including satellite. Due to the
      structure of the Internet, communications between computers on the Internet routinely
      cross state and international borders, even when the computers communicating with each
      other' are in the same state. Individuals and entities use the Internet to gain access to a
      wide variety of information; to send information to, and receive information from, other
      individuals; to conduct commercial transactions; and to communicate via electronic mail
      ("e-mail"). In addition, the individual can visit websites (see definition of "websites"
      below), and make purchases from them. Additionally, digital software or hardware exists
      that allows persons to share digital access over wired or wireless networks allowing
      multiple persons to appear on the Internet from the same IP address; and examination of
      these items can reveal information about the authorized or unauthorized use of Internet
      connection at the residence.

11.   Set forth below are some definitions of technical and other terms, used throughout this
      statement, and in Attachments A and B hereto, pertaining to the Internet, telephones, and
      child exploitation cases.

         a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
            telephone) is a handheld wireless device used for voice and data communication
            through radio signals. These telephones send signals through networks of
            transmitter/receivers, enabling communication with other wireless telephones or
            traditional "land line" telephones. A wireless telephone usually contains a "call
            log," which records the telephone number, date, and time of calls made to and
            from the phone. In addition to enabling voice communications, wireless
            telephones offer a broad range of capabilities. These capabilities include: storing
            names and phone numbers in electronic "address books;" sending, receiving, and
            storing text messages and e-mail; taking, sending, receiving, and storing still
            photographs and moving video; storing and playing back audio files; storing
            dates, appointments, and other information on personal calendars; and accessing
            and downloading information from the Internet. Wireless telephones may also
            include global positioning system ("GPS") technology for determining the
            location of the device.

         b. Digital camera: A digital camera is a camera that records pictures as digital
            picture files, rather than by using photographic film. Digital cameras use a
            variety of fixed and removable storage media to store their recorded images.
            Images can usually be retrieved by connecting the camera to a computer or by
            connecting the removable storage medium to a separate reader. Removable
            storage media include various types of flash memory cards or miniature hard
            drives. Most digital cameras also include a screen for viewing the stored images.


                                              5

  Case 3:20-mj-01026 Document 1-1 Filed 03/03/20 Page 8 of 18 PageID #: 12
         This storage media can contain any digital data, including data unrelated to
         photographs or.videos.

      c. Portable media player: A portable media player (or "MP3 Player" or iPod) is a
         handheld digital storage device designed primarily to store and play audio, video,
         or photographic files. However, a portable media player can also store other
         digital data. Some portable media players can use removable storage media.
         Removable storage media include various types of flash memory cards or
         miniature hard drives. This removable storage media can also store any digital
         data. Depending on the model, a portable media player may have the ability to
         store very large amounts of electronic data and may offer additional features such
         as a calendar, contact list, clock, or games.

      d. GPS: A GPS navigation device uses the Global Positioning System to display its
         current location. It often contains records the locations where it has been. Some
         GPS navigation devices can give a user driving or walking directions to another
         location. These devices can contain records of the addresses or locations involved
         in such navigation. The Global Positioning System (generally abbreviated
         "GPS") consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite
         contains an extremely accurate clock. Each satellite repeatedly transmits by radio
         a mathematical representation of the current time, combined with a special
         sequence of numbers. These signals are sent by radio, using specifications that
         are publicly available. A GPS antenna on Earth can receive those signals. When
         a GPS antenna receives signals from at least four satellites, a computer connected
         to that antenna can mathematically calculate the antenna's latitude, longitude, and
         sometimes altitude with a high level of precision.

      e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used
         for storing data (such as names, addresses, appointments or notes) and utilizing
         computer programs. Some PDAs also function as wireless communication
         devices and are used to access the Internet and send and receive e-mail. PDAs
         usually include a memory card or other removable storage media for storing data
         and a keyboard and/or touch screen for entering data. Removable storage media
         include various types of flash memory cards or miniature hard drives. This
         removable storage media can store any digital data. Most PDAs run computer
         software, giving them many of the same capabilities as personal computers. For
         example, PDA users can work with word-processing documents, spreadsheets,
         and presentations. PDAs may also include global positioning system ("GPS")
         technology for determining the location of the device.

      f. IP Address: An Internet Protocol address (or simply "IP address") is a unique
         numeric address used by computers on the Internet. An IP address is a series of
         four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).
         Every computer attached to the Internet computer must be assigned an IP address
         so that Internet traffic sent from and directed to that computer may be directed




Case 3:20-mj-01026 Document 1-1 Filed 03/03/20 Page 9 of 18 PageID #: 13
                                                                                               r
               properly from its source to its destination. Most Internet service providers control
               a range of IP addresses. Some computers have static that is, long-term—IP
               addresses, while other computers have dynamic—that is, frequently changed—IP
               addresses.

           g. Internet: The Internet is a global network of computers and other electronic
              devices that communicate with each other. Due to the structure of the Internet,
              connections between devices on the Internet often cross state and international
              borders, even when the devices communicating with each other are in the same
              state.

           h. Sexually Explicit Conduct: Sexually explicit conduct includes actual or simulated
              (i) sexual intercourse, including genital-genital, oral-genital, or oral-anal, whether
              between persons of the same or opposite sex; (ii) bestiality; (iii) masturbation; (iv)
              sadistic or masochistic abuse; or (v) lascivious exhibition of the genitals or pubic
              area of any persons.

           i. User name or User ID: Most services offered on the Internet assign users a name
              or ID, which is a pseudonym that computer systems use to keep track of users.
              User names and ids are typically associated with additional user information or
              resources, such as a user account protected by a password, personal or financial
              information about the user, a directory of files, or an email address.

           j. Visual Depictions: "Visual depictions" include undeveloped film and videotape,
              and data stored on computer disk or by electronic means, which is capable of
              conversion into a visual image.

           k. Website: A website consists of textual pages of information and associated
              graphic images. The textual information is stored in a specific format known as
              Hyper-Text Mark-up Language (HTML) and is transmitted from the web servers
              to various web clients via Hyper-Text Transport Protocol (HTTP).

       Based on my training, experience, and research, I know that the SUBJECT DEVICE has
capabilities that allow it to serve as a wireless telephone, digital camera, portable media player,
GPS navigation device, and PDA. In my training and experience, examining data stored on
devices of this type can uncover, among other things, evidence that reveals or suggests who
possessed or used the device.
                                   Computers and Child Pornography

12. Based upon my knowledge, training, and experience in child exploitation and child
     pornography investigations, and the experience and training of other law enforcement
     officers with whom I have had discussions, computers and computer technology affect
     the methods used by people who possess, receive, distribute, and transport child
     pornography in these ways.



                                                7

   Case 3:20-mj-01026 Document 1-1 Filed 03/03/20 Page 10 of 18 PageID #: 14
13.   Producers of child pornography can now produce both still and moving images directly
      from a common video, digital camera, and other devices that create video and still
      images, including most cellular telephones and Personal Digital Assistants ("PDA").
      Images and videos from such devices can be transferred easily to a computer using a
      hard-wired connection or through a wireless connection. Once on the electronic device,
      images can then be stored, manipulated, transferred, printed, or transferred to other
      devices or the Internet. Images and videos also can be edited by manipulating the
      lighting, cropping, or manipulating in some other way. Because of these technologies, it
      is relatively inexpensive and technically easy to produce, store, and distribute child
      pornography. In addition, there is an added benefit to the pornographer in that this
      method of production does not leave as large of an evidence trail for law enforcement to
      follow.

14.   The Internet allows any electronic device to connect to another electronic device.
      Electronic contact can be made to literally millions of computers around the world. The
      Internet allows users, while still maintaining anonymity, to locate (i) other individuals
      with similar interests in child pornography; and (ii) websites that offer images of child
      pornography. Child pornography collectors can use standard Internet connections, such
      as those provided by businesses, universities, and government agencies, to communicate
      with each other and to distribute child pornography. They can also distribute and collect
      child pornography materials with peer-to-peer ("P21") file sharing, which uses software
      to link computers together through the Internet to form a network that allows for the
      sharing of digital files among users on the network. These communication links allow
      contacts around the world as easily as calling next door. Additionally, these
      communications can be quick, relatively secure, and as anonymous as desired. All of
      these advantages, which promote anonymity for both the distributor and recipient, are
      well known and are the foundation of transactions between child pornography collectors
      over the Internet. Sometimes the only way to identify both parties and verify the
      transportation of child pornography over the Internet is to examine the recipient's
      computer, including the Internet history and cache to look for "footprints" of the websites
      and images accessed by the recipient.

15.   People who view and collect child pornography often highly prize their collection and
      will store some or all of their collection on such small, portable computer media, which
      can be easily hidden and/or transported due to the size of the media. For example, in
      addition to storing child pornography collections on and near their computers, such
      people often also store their child pornography computer on smart phones. Such secure
      storage is readily transportable and makes it unlikely that others will discover their
      criminal activity.

16.   Based on my knowledge, training, and experience, I know that electronic files or
      remnants of such files can be recovered months or even years after they have been
      downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic files
      downloaded to a storage medium can be stored for years at little or no cost. Even when
      files have been deleted, they can be recovered months or years later using forensic tools.


                                               8



  Case 3:20-mj-01026 Document 1-1 Filed 03/03/20 Page 11 of 18 PageID #: 15
       This is so because when a person "deletes" a file on an electronic device, the data
       contained in the file does not actually disappear; rather, that data remains on the storage
       medium until it is overwritten by new data. Therefore, deleted files, or remnants of
       deleted files, may reside in free space or slack space-that is, in space on the storage
       medium that is not currently being used by an active file-for long periods of time before
       they are overwritten. In addition, a computer's operating system may also keep a record
       of deleted data in a "swap" or "recovery" file.

17.    Wholly apart from user-generated files, electronic storage media, including a device such
       as a smart device, contain electronic evidence of how a device has been used, what it has
       been used for, and who has used it. To give a few examples, this forensic evidence can
       take the form of operating system configurations, artifacts from operating system or
       application operation, file system data structures, and virtual memory "swap" or paging
       files. Users typically do not erase or delete this evidence, because special software is
       typically required for that task. However, it is technically possible to delete this
       information. Similarly, files that have been viewed via the Internet are sometimes
       automatically downloaded into a temporary Internet directory or "cache."

18.    Many individuals who collect and traffic child pornography also collect child erotica,
       which consists of items that may not rise to the level of child pornography but which
       nonetheless serve a sexual purpose involving children. Such individuals also often
       collect written stories about sexual activity involving children.

In light of these concerns, I respectfully request the Court's permission to search the SUBJECT
DEVICE described more fully in Attachment A. The applied-for warrant would authorize the
forensic examination of the SUBJECT DEVICE for the purpose of identifying electronically
stored data particularly described in Attachment B.

                                 Background on Wildec, LLC

19.    Based upon my training and experience, Wildec, LLC is a Miami, Florida-based
       developer of mobile applications or "apps" for both Apple and Android type
       smartphones. Many, but not all, of the mobile applications developed by Wildec, LLC
       are online dating applications. Some of the mobile applications produced by Wildec,
       LLC, which are pertinent to this search warrant application, include "Meet24,"
       "FastMeet," "Meet4U," and "MeetEZ." Based upon my training and experience, these
       four applications appear to act in harmony with each other, with many users utilizing the
       same or similar online dating profiles on one or more of these applications at the same
       time. In my experience, while utilizing one of these applications, for example Meet24, a
       user is able to view the profiles created/maintained on Wildec LLC's other applications
       such as FastMeet or Meet4U and have conversations and interactions with these users
       across the various platforms.

20.    Based upon my training and experience, profiles on these relevant Wildec, LLC
       applications are frequently created, modified, and deleted by users. It is not uncommon


                                                N

  Case 3:20-mj-01026 Document 1-1 Filed 03/03/20 Page 12 of 18 PageID #: 16
           for users to change their profile photos, profile names, ages, and physical locations.
           While some users may utilize only one single account for a long period of time, other
           users may utilize numerous accounts. It also is not uncommon for users to create a new
           account each time they intend to use the application and then delete their profile when
           they are finished using the application for that session. Because of this, some users can
           be difficult to track because they are utilizing multiple accounts, change accounts
           frequently, delete their accounts frequently, and may even change the name or user
           name(s) on their accounts.

     21.   In May 2019, it was widely reported that the Federal Trade Commission ("FTC") issued
           a warning that three of these apps, Meet24, FastMeet, and Meet4U, appeared to violate
           the Children's Online Privacy Protections Act. Media reports stated that, in a letter sent
           by the FTC to Wildec, LLC, the FTC said that these apps did not prevent users who say
           they are under the age of 13 from using the applications or being visible to other users.
           In response to these concerns, both Apple and Google both temporarily removed these
           applications for their respective app stores, but the apps were later restored after Wildec,
           LLC updated their terms and conditions to include that users had to be at least 19 years
           old to use the applications. However, based upon my training and experience, many
           users under the age of 19 are still using these applications by misrepresenting their ages
           to say they are at least 19 years old when in reality they are not.

                                              Investigation

Enticement Conversation Beginning,4pril 8, 2019:

     22.   On or about April 8, 2019, an FBI certified Online Covert Employee ("OCE") was
           conducting a covert investigation on the Meet24 online dating application. OCE was
           utilizing a profile of "Hanna," a 14 year old female from Adams, Tennessee. Hanna's
           profile contained the photo of a clothed female's face. The female in the photo is an
           adult Consenting Party who has provided her written consent to allow the FBI use of her
           photos in online covert child exploitation investigations.

     23.   On or about April 8, 2019, a Meet24 user utilizing a profile of "Wayne," age 37, from
           Woodbury, Tennessee ("Suspect") initiated a conversation with Hanna via the Meet24
           application by saying, "u need my number." Suspect and Hanna continued to talk via the
           Meet24 application over the course of a few days. Suspect requested to talk to Hanna via
           cellular telephone because it was more private and, multiple times, he provided his
           telephone number of 615-932-0223 to Hanna. Suspect also requested Hanna's age, to
           which Hanna replied, "I'm 14 like my profile says." After Hanna did not send a text
++         message to Suspect's cellular telephone, Suspect requested, via the Meet24 application,
            can i see your pussy ples." Hanna responded that she had "...never taken a pic like that
           before," to which Suspect responded, "take one ples." Hanna requested "how u want me
           to take it?" Suspect responded, "with legs open with your tiffs showing two." Hanna then
           requested that Suspect send her an example photo of a girl in the pose Suspect was
           requesting. Suspect then sent Hanna a photo of a nude adult female sitting on a bed with


                                                   10


      Case 3:20-mj-01026 Document 1-1 Filed 03/03/20 Page 13 of 18 PageID #: 17
        her breasts and vagina exposed ("PHOTO #1"). The conversation between Suspect and
        Hanna continued, and Suspect later stated, "just show me pussy" and "just send your
        pussy only."

 24. On or about April 13, 2019, Suspect and Hanna continued their conversation via
      Suspect's cellular telephone number 615-932-0223. Suspect continued to ask Hanna for
      nude photos of herself and made requests such as "Can I please see your pussy with your
      legs open please." After Hanna responded, "I told u I have never taken a pic like that,"
      Suspect replied, "Only one please." The following conversation then took place between
      Suspect and Hanna on April 13, 2019:

                Hanna:        Can't u just find pics of 14 year old vagina on the internet?
                Suspect:      Nope
                Hanna:        Pretty sure a can
                Suspect:      No show just show me yours please see if like to eat it

        The conversation between Suspect and Hanna later continued on April 13, 2019:

                Hanna:        How old r u really?
                Suspect:      37
                Hanna:        Wouldn't a rather have some girl ur own age with huge boobs or
                              something?
                Suspect:      Nope
                Hanna:        Y not?
                Suspect:      I like young pussy

Interview of Suspect..-

 25.    On April 23, 2019, I interviewed Suspect at his residence in Woodbury, Tennessee, in the
        Middle District of Tennessee. Suspect stated that he recalled talking to Hanna. Suspect
        stated he was not sure of Hanna's age, but believed she was 13 years old. Suspect
        confessed to asking Hanna to send naked photos of herself, including photos of her
        vagina. Suspect confirmed that he was the person responsible for the chats with Hanna
        on both the Meet24 application and via his telephone number. Suspect stated he was the
        only person who used his telephone number. Suspect stated that he knew it was wrong
        and illegal to ask 13 or 14 year olds for photos of their vaginas.

26.     Suspect provided his written consent to allow me to search his cellular telephone, which
        was forensically extracted and then placed into evidence. Suspect's phone contains
        voluminous amounts of text messages, other communications, and images and videos of
        pornography. Much of this pornography appears to be of adults, but some videos
        containing what appears to be child pornography have been recovered. On Suspect's
        phone, I located Hana's telephone number and text message communications between
        Suspect and Hanna.



                                               11

   Case 3:20-mj-01026 Document 1-1 Filed 03/03/20 Page 14 of 18 PageID #: 18
Enticement Conversation Beginning June 5, 2019.-

27.    On or about June 5, 2019, an FBI OCE was conducting a covert investigation on the
       Meet24 online dating application. OCE was utilizing a profile of "Becca," a 19-year-old
       female from Clarksville, Tennessee. As stated earlier in the affidavit, as of
       approximately May 2019, Meet24 altered its terms and conditions that users now had to
       state they were at least 19 years old to use the application. Becca's profile did not
       contain any profile photos.

28.    On or about June 5, 2019, a Meet24 user with a profile of "wayne," age 37, from
       Woodbury, Tennessee ("Suspect") initiated a conversation with Becca via the Meet24
       application. The conversation on Meet24 was short, with Suspect requesting to talk to
       Becca via her cellular telephone number, which Becca provided. Suspect and Becca then
       continued their conversation via text messaging via Suspect's telephone number 615-924-
       7930 ("SUBJECT DEVICE") as follows:

              Becca:        How old r u?
              Suspect:      I'm 37
              Becca:        Cool. Send me a pie
              Suspect:      Naked picture
              Becca:        Lol if a want. I'm 15 if a care...
              Suspect:      Can I see you naked

29.    Suspect and Becca continued their conversation on June 5, 2019 via SUBJECT DEVICE.
       Becca asked for another picture of Suspect, to which Suspect replied, "Show me u naked
       first." Becca responded, "Honestly I've never taken naked pies before." Suspect sent a
       message soon after requesting, "Can I see your titts." Becca again reminded Suspect that
       she was 15 years old and Suspect requested to have "video phone sex" with Becca.
       Suspect and Becca then agreed to continue their conversation via the mobile application
       Snapchat.

30.   On June 5, 2019, Suspect and Becca continued their conversation via Suspect's Snapchat
      account, vanity name "Waynesmithson," user name "waynesmithson33." Suspect began
      the Snapchat conversation by saying, "This is Wayne from Meet24," "Can we do video
      phone sex now." During this Snapchat conversation, Suspect sent a photo of his partial
      face and a photo of an adult male's erect penis, which was followed by the following
      conversation via Snapchat:

              Becca:        What u gonna do with that lol
              Suspect:      Let's do video phone sex                                              <<'
              Becca:        Ok what u want me to do?
              Suspect:      Call me

      Suspect then attempted to initiate video call with Becca, via Snapchat. Becca did not
      answer the call. Suspect again attempted to initiate a video call with Becca. Becca


                                              12


  Case 3:20-mj-01026 Document 1-1 Filed 03/03/20 Page 15 of 18 PageID #: 19
       briefly answered the call before ending it. Suspect's face was visible during the short
       duration of this call. After Becca informed Suspect that Becca's mother was home and
       Becca needed to go, Suspect again asked Becca, "Can I see your pussy." Becca then
       informed Suspect that she had "never taken pics like that." Suspect told Becca to "Take
       it with your phone." Becca then requested that Suspect send Becca example photos from
       the Internet of the pose Suspect wanted Becca to do.

31.    Later in the day, on June 5, 2019, Suspect sent Becca six photos of nude adult women,
       via Snapchat. Five of these photos showed nude females with their face, breasts, and
       vagina's exposed. The final photo showed only a woman's vagina being held open with
       her hands and what appeared to be a liquid coming out of the woman's vagina. One of
       these photos appears to be the same as PHOTO #1 referenced above, which had been sent
       to Hanna by Suspect in April 2019.

Enticement Conivrsation Beg inning January 20, 2020:

32.   On or about January 15, 2020, an FBI OCE was conducting a covert investigation on the
      Meet24 online dating application. OCE was utilizing a different profile of "Becca," a
      47—year-old female from Clarksville, Tennessee. This profile did contain a profile photo
      of a fully clothed female's face, with her hair partially obscuring her face. The woman in
      this photo is an adult Consenting Party who has provided her written consent to allow the
      FBI use of her photos during online covert child exploitation investigations.

33.   On or about January 15, 2020, a Meet24 user with a profile of "wayne," age 38, from
      Woodbury, Tennessee, initiated a conversation with Becca. Suspect and Becca had a
      brief conversation via Meet24 before moving the conversation to text messaging using
      the phone number 615-924-7930, the same SUBJECT DEVICE used in June of 2019.
      The chats contained in this Meet24 conversation between Suspect and Becca were not
      retained, as Suspect's Meet24 profile was "blocked for violating our service terms &
      conditions."

34.   Becca advised Suspect she could be reached at phone number xxxx. When Suspect texted
      Becca at phone number xxxx, the phone number associated with the SUBJECT DEVICE
      (x7930) appeared on the text message. The conversation between Suspect and Becca
      then continued via SUBJECT DEVICE as follows:

              Suspect:      This is Wayne from Meet24
              Becca:        Wayne who?
              Suspect:      Smithson
              Becca:        Oh yeah we just talked sorry.
              Suspect:      Ok
              Becca:        I Becca. I'm 14 years old. I live in Tennessee.

      Suspect went on to state that he was 38 years old and again requested Becca's age, to
      which Becca replied, "I already said. I'm 14." The conversation continued and Suspect


                                             13

  Case 3:20-mj-01026 Document 1-1 Filed 03/03/20 Page 16 of 18 PageID #: 20
      requested to see Becca in her "...bra underwear on please." The conversation then
      continued as follows:

             Suspect:       Can I show you something
             Becca:         If a want I guess

             [Suspect then sent a photo of a purple or pink plastic device on someone's hand]

             Becca:         Wats that?
             Suspect:       I put it on my dick if goes into your pussy
             Becca:         I don't see how that's possible
             Suspect:       Can I see your pussy

      The conversation between Suspect and Becca continued via text messaging on SUBJECT
      DEVICE. Suspect asked Becca if she liked "video phone sex" and requested to see
      Becca "fully naked babe" and "One full titts and pussy one with your legs open."


                         Other Investigation and Identification of Suspect

35.   On December 9, 2019, I served an Administrative Subpoena on Snapchat for subscriber
      information for the Snapchat account vanity name "Waynesmithson," user name
      "waynesmithson33." On December 19, 2019, Snapchat provided a return that contained
      limited information but did provide a telephone number associated with the account as
      615-932-0223 and an email address of waynesmithson33@gmail.com.

36.   On January 27, 2020, I served an Administrative Subpoena on Verizon Wireless
      regarding subscriber information related to telephone numbers 615-932-0223 and 615-
      924-7930 (SUBJECT DEVICE). On February 4, 2020, Verizon Wireless provided a
      return that stated the subscriber for both of these cellular telephone numbers was Wayne
      Smithson, 209 Kimela Drive, Woodbury, Tennessee. This address is the same location
      where I interviewed Suspect in April 2019.

37.   I also have obtained the Tennessee driver license photo for Wayne Smithson, date of
      birth 9/xx/1981, listed address of 209 Kimela Drive, Woodbury, Tennessee. Based upon
      my review of Smithson's Tennessee driver license photo, it closely resembles Suspect's
      photo contained in all three of his Meet24 profiles, to other photos sent by Suspect to
      Hanna and Becca, and to images of Suspect captured via Snapchat video calls. All of
      these photos closely resemble the Wayne Smithson I interviewed at his residence in April
      2019.

                                            Indictment

38.   On February 26, 2020, Suspect Wayne Smithson was indicted by a federal grand jury in
      Nashville, Tennessee on a total of seven counts of Attempted Enticement of a Minor (18


                                             14

 Case 3:20-mj-01026 Document 1-1 Filed 03/03/20 Page 17 of 18 PageID #: 21

                                                                                                 M
                                                                                                 IT
      U.S.C. §§ 2422(b)), Attempted Production of Child Pornography (18 U.S.C. §§2251(a)
      and 2251(e)), Attempted Enticement of a Minor (18 U.S.C. § 2422(b)), and Attempted
      Transfer of Obscene Material to a Minor (18 U.S.C. § 1470), which is directly related to
      the investigation discussed in this affidavit. The indictment currently is sealed. As of the
      date of this application, Suspect has not yet been taken into federal custody.

                                             Conclusion

39.   Based on the above information, I respectfully submit there is probable cause to believe
      that there will be evidence of violations of Title 18 U.S.C. §§ 2251, 2252A, 2422(b), and
      1470 on SUBJECT DEVICE, which is believed to be a cellular telephone utilizing
      telephone number 615-924-7930 and in the possession of Suspect WAYNE SMITHSON
      at his residence in the Middle District of Tennessee, as further described in Attachment
      A.




                                              15

 Case 3:20-mj-01026 Document 1-1 Filed 03/03/20 Page 18 of 18 PageID #: 22
